Case 17-04864 Doc 90-1 Filed 12/19/18 Entered 12/19/18 15:10:18                                                Desc
          Statement Accompanying Relief From Stay Page 1 of 1


                                           REQUIRED STATEMENT
                             TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY
 All Cases: Debtor(s)       WISAL A. HAJYASIN       Case No. 17-04864                          Chapter 13
                            A/K/A WISAL AL
                            HAJYASIN,
 All Cases: Moving Creditor Select Portfolio Servicing, Inc., as servicer     Date Case Filed 02/20/2017
 for U.S. Bank, National Association, as Trustee for the EMC Mortgage
 Loan Trust 2004-A, Mortgage Pass-through Certificates Series 2004-A

Nature of Relief Sought: ☒ Lift Stay ☐Annul Stay              ☐Other (describe)

Chapter 13: Date of Confirmation Hearing      10/12/17                  or Date Plan Confirmed 12/14/17

Chapter 7:         ☐ No-Asset Report Filed on
                   ☐ No-Asset Report not Filed, Date of Creditors Meeting
1.       Collateral
         a ☒ Home
         b. ☐ Car Year, Make and Model
         c. ☐ Other (describe)

2.       Balance Owed as of Petition Date $57,002.08 per Claim 7-2
         Total of all other Liens against Collateral $15,000.00

3.       In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
         amounts and dates of all payments received from the debtor(s) post-petition.

4.       Estimated Value of Collateral (must be supplied in all cases) $ 135,000.00 per Debtor’s Schedules A & D

5.       Default
         a. ☐ Pre-Petition Default
                 Number of months NA                                            Amount $

         b.    ☒ Post-Petition Default as of 12/4/18
                 i. ☒ On direct payments to the moving creditor
                           Number of months 9                                   Amount $ 6024.57

                   ii. ☐     On payments to the Standing Chapter 13 Trustee
                             Number of months                               Amount $
6.       Other Allegations
         a.        ☐ Lack of Adequate Protection § 362 (d)(1)
                   i.      ☐ No insurance
                   ii.     ☐ Taxes unpaid                                        Amount $
                   iii.    ☐ Rapidly depreciating asset
                   iv.     ☐ Other (describe)

         b.        ☐ No Equity and not Necessary for an Effective Reorganization § 362(d)(2)
         c.        ☐ Other “Cause” § 362 (d)(1)
                   i.        ☐ Bad Faith
                   ii.       ☐ Multiple filings
                   iii.      ☐ Other (describe)
         d.        Debtor's Statement of Intention regarding the Collateral
         i. ☐ Reaffirm     ii. ☐ Redeem       iii. ☐ Surrender iv. ☐ No Statement of Intention filed

                             Date: 12/19/18                /s/ Timothy R. Yueill
                                                           Submitted By
